DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-12 of remarks, filed on 03/29/2022, with respect to the rejection(s) of claims 1-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US2019/0239214, Yang’214 hereinafter) in view of Yang et al. (US2014/0362746, Yang’746 hereinafter).
As to claim 1: Yang’214 discloses a method for allocating resource by a user equipment (UE) in a communication system, comprising: 
receiving, from a base station, information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)-acknowledgement (ACK) information (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources (interpreted as a set of slot timing values) may be preconfigured through a higher layer signal (e.g., RRC signaling).); 
receiving, from the base station, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0135], an ARI (indicating one of the K candidate resources) may be signaled through the DCI).); 
identifying a set of candidate PDSCH receptions based on the set of slot timing values (see at least in paragraphs [0159]-[0163] and Fig. 17, based on the first configured aggregated A/N timing, two "A" subframes scheduled with aggregated A/N are identified. Based on the second configured aggregated A/N timing, three "A" subframes scheduled with aggregated A/N are identified. The “A” subframes corresponding to downlink data scheduling are identified based on the configured aggregated A/N timing.); and 
transmitting, to the base station, HARQ-ACK information for the identified set of candidate PDSCH receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], the UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI).
Yang’214 does not explicitly disclose wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order.
However Yang’746 discloses wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order (see at least paragraphs [0122]-[0123], HARQ-ACK information is concatenated into an HARQ-ACK information sequence HARQ-ACK(j)={HARQ-ACK#1, HARQ-ACK#0} (j=0, . . . , J-1) (corresponding to an ascending order of HARQ-ACK since value of j starts at 0 and ends at J-1) according to an order of descending numbers of downlink subframes.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reversed order of HARQ-ACK and downlink subframes, as taught by Yang’746, into the invention of Yang’214 in order to reduce overhead cost.
As to claim 2: Yang’214 and Yang’746 disclose the method of claim 1. Yang’214 further discloses wherein the HARQ-ACK information for the set of candidate PDSCH receptions is transmitted in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], implicit teaching of transmitting A/N for DL data reception in PUCCH. The UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI.).
As to claim 3: Yang’214 and Yang’746 disclose the method of claim 2. Yang’214 further discloses wherein time and frequency resource information of the PUCCH is identified based on resource indicator information in the downlink control information (see at least paragraph [0160], [0160] A UL control channel (e.g., PUCCH) format and/or a resource (used for A/N transmission) indicated through the DL grant DCI (the ARI value in the DL grant DCI).).
As to claim 4: Yang’214 and Yang’746 disclose the method of claim 2. Yang’214 further discloses wherein information on PUCCH resources is provided by a higher layer, and one of the PUCCH resources for HARQ-ACK transmission is determined based on resource indicator information in the downlink control information (see at least paragraphs [0139] and [0143], The candidate A/N resource set may be configured through a higher layer signal (e.g., RRC signaling). The UE may perform A/N transmission using a resource indicated by the ARI in an A/N resource set configured for the PUCCH resource region size in the A/N transmission SF among a plurality of candidate A/N resource sets configured for each PUCCH resource region size.).
As to claim 5: Yang’214 and Yang’746 disclose the method of claim 1. Yang’214 further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources may be preconfigured).
As to claim 6: Yang’214 discloses a user equipment (UE) for allocating a resource, comprising: 
a transceiver (see at least Fig. 18); and 
a processor (see at least Fig. 18) configured to: 
receive, from a base station via the transceiver, information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)-acknowledgement (ACK) information (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources (interpreted as a set of slot timing values) may be preconfigured through a higher layer signal (e.g., RRC signaling).), 
receive, from the base station via the transceiver, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0135], an ARI (indicating one of the K candidate resources) may be signaled through the DCI).), 
identify a set of candidate PDSCH receptions based on the set of slot timing values (see at least in paragraphs [0159]-[0163] and Fig. 17, based on the first configured aggregated A/N timing, two "A" subframes scheduled with aggregated A/N are identified. Based on the second configured aggregated A/N timing, three "A" subframes scheduled with aggregated A/N are identified.), and 
control the transceiver to transmit, to the base station, HARQ-ACK information for the identified set of candidate PDSCH receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], the UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI).
Yang’214 does not explicitly disclose wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order.
However Yang’746 discloses wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order (see at least paragraphs [0122]-[0123], HARQ-ACK information is concatenated into an HARQ-ACK information sequence HARQ-ACK(j)={HARQ-ACK#1, HARQ-ACK#0} (j=0, . . . , J-1) (corresponding to an ascending order of HARQ-ACK since value of j starts at 0 and ends at J-1) according to an order of descending numbers of downlink subframes.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reversed order of HARQ-ACK and downlink subframes, as taught by Yang’746, into the invention of Yang’214 in order to reduce overhead cost.
As to claim 7: Yang’214 and Yang’746 disclose the UE of claim 6. Yang’214 further discloses wherein the HARQ-ACK information for the set of candidate PDSCH receptions is transmitted in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], implicit teaching of transmitting A/N for DL data reception in PUCCH. The UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI.).
As to claim 8: Yang’214 and Yang’746 disclose the UE of claim 7. Yang’214 further discloses wherein time and frequency resource information of the PUCCH is identified based on resource indicator information in the downlink control information (see at least paragraph [0160], [0160] A UL control channel (e.g., PUCCH) format and/or a resource (used for A/N transmission) indicated through the DL grant DCI (the ARI value in the DL grant DCI).).
As to claim 9: Yang’214 and Yang’746 disclose the UE of claim 7. Yang’214 further discloses wherein information on PUCCH resources is provided by a higher layer, and one of the PUCCH resources for HARQ-ACK transmission is determined based on resource indicator information in the downlink control information (see at least paragraphs [0139] and [0143], The candidate A/N resource set may be configured through a higher layer signal (e.g., RRC signaling). The UE may perform A/N transmission using a resource indicated by the ARI in an A/N resource set configured for the PUCCH resource region size in the A/N transmission SF among a plurality of candidate A/N resource sets configured for each PUCCH resource region size.).
As to claim 10: Yang’214 and Yang’746 disclose the UE of claim 6. Yang’214 further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources may be preconfigured).
As to claim 11: Yang’214 discloses a method for allocating a resource by a base station in a communication system, comprising: 
transmitting, to a user equipment (UE), information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)-acknowledgement (ACK) information (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources (interpreted as a set of slot timing values) may be preconfigured through a higher layer signal (e.g., RRC signaling).); 
transmitting, to the UE, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0135], an ARI (indicating one of the K candidate resources) may be signaled through the DCI).); and 
receiving, from the UE, HARQ-ACK information for a set of candidate physical downlink shared channel (PDSCH) receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], the UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI),
wherein the set of PDSCH receptions is identified based on the set of slot timing values (see at least in paragraphs [0159]-[0163] and Fig. 17, based on the first configured aggregated A/N timing, two "A" subframes scheduled with aggregated A/N are identified. Based on the second configured aggregated A/N timing, three "A" subframes scheduled with aggregated A/N are identified.).
Yang’214 does not explicitly disclose wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order.
However Yang’746 discloses wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order (see at least paragraphs [0122]-[0123], HARQ-ACK information is concatenated into an HARQ-ACK information sequence HARQ-ACK(j)={HARQ-ACK#1, HARQ-ACK#0} (j=0, . . . , J-1) (corresponding to an ascending order of HARQ-ACK since value of j starts at 0 and ends at J-1) according to an order of descending numbers of downlink subframes.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reversed order of HARQ-ACK and downlink subframes, as taught by Yang’746, into the invention of Yang’214 in order to reduce overhead cost.
As to claim 12: Yang’214 and Yang’746 disclose the method of claim 11. Yang’214 further discloses wherein the HARQ-ACK information for the set of PDSCH receptions is received in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], implicit teaching of transmitting A/N for DL data reception in PUCCH. The UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI.).
As to claim 13: Yang’214 and Yang’746 disclose the method of claim 12. Yang’214 further discloses wherein time and frequency resource information of the PUCCH is based on resource indicator information in the downlink control information (see at least paragraph [0160], [0160] A UL control channel (e.g., PUCCH) format and/or a resource (used for A/N transmission) indicated through the DL grant DCI (the ARI value in the DL grant DCI).).
As to claim 14: Yang’214 and Yang’746 disclose the method of claim 12. Yang’214 further discloses wherein information on PUCCH resources is provided by a higher layer, and one of the PUCCH resources for HARQ-ACK transmission is based on resource indicator information in the downlink control information (see at least paragraphs [0139] and [0143], The candidate A/N resource set may be configured through a higher layer signal (e.g., RRC signaling). The UE may perform A/N transmission using a resource indicated by the ARI in an A/N resource set configured for the PUCCH resource region size in the A/N transmission SF among a plurality of candidate A/N resource sets configured for each PUCCH resource region size.).
As to claim 15: Yang’214 and Yang’746 disclose the method of claim 11. Yang’214 further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources may be preconfigured).
As to claim 16: Yang’214 discloses a base station for allocating a resource, comprising: 
a transceiver (see at least Fig. 18); and 
a processor (see at least Fig. 18) configured to: 
control the transceiver to transmit, to a user equipment (UE), information including a set of slot timing values for transmitting hybrid automatic repeat and request (HARQ)- acknowledgement (ACK) information (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources (interpreted as a set of slot timing values) may be preconfigured through a higher layer signal (e.g., RRC signaling).), 
control the transceiver to transmit, to the UE, downlink control information including an indicator for indicating a slot timing value from among the set of slot timing values (see at least paragraph [0135], an ARI (indicating one of the K candidate resources) may be signaled through the DCI).), and 
receive, from the UE via the transceiver, HARQ-ACK information for a set of candidate physical downlink shared channel (PDSCH) receptions in a slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], the UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI),
wherein the set of candidate PDSCH receptions is identified based on the set of slot timing values (see at least in paragraphs [0159]-[0163] and Fig. 17, based on the first configured aggregated A/N timing, two "A" subframes scheduled with aggregated A/N are identified. Based on the second configured aggregated A/N timing, three "A" subframes scheduled with aggregated A/N are identified.).
Yang’214 does not explicitly disclose wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order.
However Yang’746 discloses wherein the set of candidate PDSCH receptions in ascending order corresponds to the set of slot timing values in descending order (see at least paragraphs [0122]-[0123], HARQ-ACK information is concatenated into an HARQ-ACK information sequence HARQ-ACK(j)={HARQ-ACK#1, HARQ-ACK#0} (j=0, . . . , J-1) (corresponding to an ascending order of HARQ-ACK since value of j starts at 0 and ends at J-1) according to an order of descending numbers of downlink subframes.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reversed order of HARQ-ACK and downlink subframes, as taught by Yang’746, into the invention of Yang’214 in order to reduce overhead cost.
As to claim 17: Yang’214 and Yang’746 disclose the base station of claim 16. Yang’214 further discloses wherein the HARQ- ACK information for the set of candidate PDSCH receptions is received in a physical uplink control channel (PUCCH) in the slot corresponding to the slot timing value indicated by the indicator (see at least paragraph [0135], implicit teaching of transmitting A/N for DL data reception in PUCCH. The UE may transmit the A/N for DL data reception that corresponds to all candidate delays (e.g., N candidate delays), using an A/N resource indicated by the ARI.).
As to claim 18: Yang’214 and Yang’746 disclose the base station of claim 17. Yang’214 further discloses wherein time and frequency resource information of the PUCCH is based on resource indicator information in the downlink control information (see at least paragraph [0160], [0160] A UL control channel (e.g., PUCCH) format and/or a resource (used for A/N transmission) indicated through the DL grant DCI (the ARI value in the DL grant DCI).).
As to claim 19: Yang’214 and Yang’746 disclose the base station of claim 17. Yang’214 further discloses wherein information on PUCCH resources is provided by a higher layer, one of the PUCCH resources for HARQ- ACK transmission is based on resource indicator information in the downlink control information (see at least paragraphs [0139] and [0143], The candidate A/N resource set may be configured through a higher layer signal (e.g., RRC signaling). The UE may perform A/N transmission using a resource indicated by the ARI in an A/N resource set configured for the PUCCH resource region size in the A/N transmission SF among a plurality of candidate A/N resource sets configured for each PUCCH resource region size.).
As to claim 20: Yang’214 and Yang’746 disclose the base station of claim 16. Yang’214 further discloses wherein each slot timing value in the set of slot timing values is within a predetermined range (see at least paragraph [0135], multiple (e.g., K) candidate A/N resources may be preconfigured).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US20190280828) discloses Method and Apparatus for Transmitting and Obtaining Uplink HARQ Feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464